NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
(Reexamination No. 90/006,676)
IN RE NTP, INC.,
2010-1243
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 25-day exten-
sion of time-, until September 17, 2010, to file his brief.
NTP, Inc. moves without opposition to extend the time to
file its reply brief to 34 days from service of the Director’s
brief NTP also moves without opposition to extend the
time to file the joint appendix to 14 days from the date of
service of the reply brief.
Upon consideration thereof
IT ls 0RDERED THAT:

IN RE NTP
The motions are granted
2
FOR THE COURT
 1 4  /s/ Jan Horbaly
Date
ccc Brian M. Bnroker, Esq.
S
Raymond T. Chen, Esq.
J an Horba1y
Clerk
§
tie
§§-.

SEP 14 2010
JAN HORBAL¥
CLERK